Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1/2 and 12/13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 11 of prior U.S. Patent No. 10512027. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 and 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10512027. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim limitations are anticipated by the patented claim limitations such that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to not include limitations that a skilled artisan would have considered unnecessary in an open-ended claim.   For example, instant application claim 1 is mapped to patent claim 1 below.
Instant Application
Patent 10512027
1. A method for requesting system information, comprising: 

transmitting a request for at least one system information block group, each of which comprises one or more system information blocks, from a user terminal to a network node, wherein the one or more system information blocks are grouped according to a feature of the one or more system information blocks (Transmitting step is anticipated by the patent claim transmitting step, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to exclude limitations that a skilled artisan would have consider unnecessary in an open-ended claim) ; and 

receiving one or more system information block groups from the network node, wherein the one or more system information block groups comprise the at least one system information block group.
1.  A method for requesting system information, comprising: 

transmitting a request using a preamble for indicating at least one system information block group, each of which comprises one or more system information blocks, from a user terminal to a network node, wherein the one or more system information blocks are grouped according to a feature of the one or more system information blocks; and 







receiving one or more system information block groups from the network node, wherein the one or more system information block groups comprise the at least one system information block group.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 12, 19, 20 and 23  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ly et al. (US 2017/0325157 A1 with provisional 62/333662 filed 5/9/2016).
Ly teaches dual-layer system information block SIB request, where the second layer includes one or more groups within the SIB category (see Figures 10 and 11).
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A method for requesting system information (Ly, US2017/0325157 A1) , comprising: 
transmitting a request for at least one system information block group (Figure 14 shows a dual-layer SIB request that includes one or more groups within the SIB category) , each of which comprises one or more system information blocks, from a user terminal to a network node (Plurality of SIBs in Figure 9) , wherein the one or more system information blocks are grouped according to a feature of the one or more system information blocks (SIBs are grouped according to a feature of the SIB in paragraphs 0094-0095) ; and 
receiving one or more system information block groups from the network node, wherein the one or more system information block groups comprise the at least one system information block group (Figure 14 shows the UE receiving the requested SIBs which includes the one or more groups within the SIB category) .

8. The method according to claim 1, wherein the feature of the one or more system information blocks comprises at least one of functionality and periodicity of the one or more system information blocks (Feature of the SIB includes the functionality such as eMBB, mission critical, mMTC services or IoE services in paragraph 0105) .

9. The method according to claim 1, further comprising: receiving an indicator from the network node, wherein the indicator indicates at least one of: which system information block group is being transmitted from the network node, and which system information block group is scheduled to be transmitted from the network node (AN transmits PDCCH/PDSCH (SIB request response) to the UE in Figure 7, wherein the PDCCH corresponds to the indicator for indicating that the PDSCH includes the requested SIB groups in Figure 14) .

12. An apparatus for requesting system information (Ly, US2017/0325157 A1) , comprising: at least one processor; and at least one memory comprising computer program code which, when executed by the at least one processor, cause the apparatus to:
 transmit a request for at least one system information block group (Figure 14 shows a dual-layer SIB request that includes one or more groups within the SIB category), each of which comprises one or more system information blocks (Plurality of SIBs in Figure 9) , to a network node, wherein the one or more system information blocks are grouped according to a feature of the one or more system information blocks (SIBs are grouped according to a feature of the SIB in paragraphs 0094-0095) ; and 
receive one or more system information block groups from the network node, wherein the one or more system information block groups comprise the at least one system information block group (Figure 14 shows the UE receiving the requested SIBs which includes the one or more groups within the SIB category)  .

19. The apparatus according to claim 12, wherein the feature of the one or more system information blocks comprises at least one of functionality and periodicity of the one or more system information blocks (Feature of the SIB includes the functionality such as eMBB, mission critical, mMTC services or IoE services in paragraph 0105)  .
	
20. The apparatus according to claim 12, wherein the at least one memory and the computer program code which, when executed by the at least one processor, further cause the apparatus to: receive an indicator from the network node, wherein the indicator indicates at least one of: which system information block group is being transmitted from the network node, and which system information block group is scheduled to be transmitted from the network node (AN transmits PDCCH/PDSCH (SIB request response) to the UE in Figure 7, wherein the PDCCH corresponds to the indicator for indicating that the PDSCH includes the requested SIB groups in Figure 14).

23. A method for transmission of system information (Ly, US2017/0325157 A1), comprising: 
receiving a request for at least one system information block group (Figure 14 shows a dual-layer SIB request that includes one or more groups within the SIB category), each of which comprises one or more system information blocks (Plurality of SIBs in Figure 9)  , from a user terminal to a network node, wherein the one or more system information blocks are grouped according to a feature of the one or more system information blocks (SIBs are grouped according to a feature of the SIB in paragraphs 0094-0095); and 
transmitting one or more system information block groups from the network node, wherein the one or more system information block groups comprise the at least one system information block group (Figure 14 shows the UE receiving the requested SIBs which includes the one or more groups within the SIB category).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  2-7, 10, 11, 13-18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. as applied to claims 1 and 12 above, and further in view of CATT publication R2-166120 (‘On-demand system information delivery mechanism’ dated 10-14 October 2016).
Ly does not teach the request for the SIB group being a preamble (dependent claims 2-5, 11, 13-16 and 22).  The SIB  request in Ly corresponds to a preamble and a chirp message (paragraph 0083).  CATT explicitly teaches that a single preamble can be used to provide the SI Request (Approach #3 (Figure 4) on pages 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a preamble to request the SIB group in Ly for the reason that a skilled artisan would have been motivated by CATT’s explicit teaching of using a preamble for the SI request.
 	Ly does not teach the transmission of the request in accordance with selected transmission timing associated with the SIB group (dependent claims 5 and 16).  CATT explicitly teaches that the eNB can provide a trigger to the UE to request SI when SI update is available  in section 2.1 Generic procedure on demand SI delivery on page 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a trigger in Ly for the reason that a skilled artisan would have been motivated by CATT’s explicit teaching of a trigger for the UE to request SIB when an SIB update that corresponds to the SIB group in Ly is available.
Ly does not teach notification information from the network node associated with the SIB group (dependent claims 6, 7, 11, 17, 18 and 22).  CATT explicitly teaches that the network node provides the mapping relationship between preambles and system information block groups before the UE requests SI in Approach #3 (Figure 4) on pages 3-4.  Therefore,  it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a notification of the mapping relationship between preambles in the SIB groups in Ly for the reason that a skilled artisan would have been motivated by CATT’s explicit teaching of a providing the mapping relationship between preambles and the SIB groups prior to the UE requesting the SIB groups in Ly.
Ly does not teach the SIB group includes another SIB group that is not requested by the UE (dependent claims 10 and 21).  CATT explicitly teaches the eNB SI Response can be groupcast (e.g. one UE requests and then the SI is delivered to a group of UEs via group SI-RNTI) in section 2.1 Generic procedure on demand SI delivery on page 1.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide another SIB group that is not requested by the UE for the reason that a skilled artisan would have been motivated to provide other SIB groups that are not included in the single request since the SI Response is a groupcast response to a group of UEs that can require other SIB groups to be updated. 
With respect to the claims, references to the prior art appear in parenthesis.
Claims
2. The method according to claim 1, wherein the transmitting of the request comprises transmitting a preamble for indicating the at least one system information block group (CATT explicitly teaches to use a preamble to request SI in Approach #3 (Figure 4) on pages 3-4)  .

3. The method according to claim 2, wherein the transmitting of the request comprises: selecting, from a plurality of preambles, a preamble associated with the at least one system information block group; and transmitting the request to the network node, wherein the request includes the selected preamble (CATT explicitly teaches that the preambles are mapped to a set of system information in Approach #3 (Figure 4) on pages 3-4)  .

4. The method according to claim 2, wherein the at least one system information block group is indicated by transmission timing of the preamble (Ly teaches that the dual-layer SIB request includes the SIB group in the later time of request (Figure 11) such that the obviousness combination of Ly and CATT would have been the preamble having the SIB group in the later time of the request)  .

5. The method according to claim 4, wherein the transmission of the request comprises transmitting the request to the network node in accordance with a selected transmission timing associated with the at least one system information block group (CATT explicitly teaches that the eNB provides a trigger for the UE to request SI when SI update is available in section 2.1 Generic procedure on demand SI delivery on page 1, where the combination of Ly and CATT would have been that the trigger corresponds to the SIB group) .

6. The method according to claim 1, further comprising: receiving notification information from the network node, wherein transmission of the at least one system information block group is predefined or derived based at least partly on the notification information (CATT explicitly teaches to provide the UE with the mapping relationship between the preambles and system information block groups in Approach #3 (Figure 4) on pages 3-4) .

7. The method according to claim 6, wherein the notification information is included in minimum system information ( CATT explicitly teaches that the mapping relationship corresponds to system information block groups in Approach #3 (Figure 4) on pages 3-4) .

10. The method according to claim 1, wherein the one or more system information block groups further comprise at least another system information block group which is not requested by the user terminal (CATT explicitly teaches the SI Response is groupcast based on a single request in section 2.1 Generic procedure of on demand SI delivery on page 1, such that a skilled artisan would have been motivated to provide other SIBs that are not in the request to UEs in the group that require an update to the SIB group) .

11. The method according to claim 6, wherein the notification information indicates a correspondence between all of preambles and system information block groups (CATT explicitly teaches to provide the UE with the mapping relationship between the preambles and system information block groups in Approach #3 (Figure 4) on pages 3-4)  .

13. The apparatus according to claim 12, wherein the at least one memory and the computer program code which, when executed by the at least one processor, cause the apparatus to transmit the request by transmitting a preamble for indicating the at least one system information block group  (CATT explicitly teaches to use a preamble to request SI in Approach #3 (Figure 4) on pages 3-4)  .

14. The apparatus according to claim 13, wherein the at least one memory and the computer program code which, when executed by the at least one processor, cause the apparatus to: select, from a plurality of preambles, a preamble associated with the at least one system information block group; and transmit the request to the network node, wherein the request includes the selected preamble (CATT explicitly teaches that the preambles are mapped to a set of system information in Approach #3 (Figure 4) on pages 3-4)   .

15. The apparatus according to claim 13, wherein the at least one system information block group is indicated by transmission timing of the preamble (Ly teaches that the dual-layer SIB request includes the SIB group in the later time of request (Figure 11) such that the obviousness combination of Ly and CATT would have been the preamble having the SIB group in the later time of the request).

16. The apparatus according to claim 15, wherein the at least one memory and the computer program code which, when executed by the at least one processor, cause the apparatus to transmit the request to the network node in accordance with a selected transmission timing associated with the at least one system information block group (CATT explicitly teaches that the eNB provides a trigger for the UE to request SI when SI update is available in section 2.1 Generic procedure on demand SI delivery on page 1, where the combination of Ly and CATT would have been that the trigger corresponds to the SIB group).

17. The apparatus according to claim 12, wherein the at least one memory and the computer program code which, when executed by the at least one processor, further cause the apparatus to: receive notification information from the network node, wherein transmission of the at least one system information block group is predefined or derived based at least partly on the notification information (CATT explicitly teaches to provide the UE with the mapping relationship between the preambles and system information block groups in Approach #3 (Figure 4) on pages 3-4).

18. The apparatus according to claim 17, wherein the notification information is included in minimum system information ( CATT explicitly teaches that the mapping relationship corresponds to system information block groups in Approach #3 (Figure 4) on pages 3-4)  .

21. The apparatus according to claim 12, wherein the one or more system information block groups further comprise at least another system information block group which is not requested by the apparatus (CATT explicitly teaches the SI Response is groupcast based on a single request in section 2.1 Generic procedure of on demand SI delivery on page 1, such that a skilled artisan would have been motivated to provide other SIBs that are not in the request to UEs in the group that require an update to the SIB group).

22. The apparatus according to claim 17, wherein the notification information indicates a correspondence between all of preambles and system information block groups (CATT explicitly teaches to provide the UE with the mapping relationship between the preambles and system information block groups in Approach #3 (Figure 4) on pages 3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        June 18, 2022